Citation Nr: 1739850	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-09 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for left lower extremity peripheral neuropathy since August 1, 2014. 

2. Entitlement to a rating in excess of 60 percent for right lower extremity peripheral neuropathy since August 1, 2014. 

3. Entitlement to a compensable rating for bilateral hearing loss since December 14, 2010.

4. Entitlement to a rating in excess of 10 percent for proliferative diabetic bilateral retinopathy since December 10, 2010.

5. Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The claim was previously remanded by the Board in November 2015 and May 2017 for further development. 


FINDING OF FACT

On May 25, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal seeking entitlement to a rating in excess of 60 percent for the left lower extremity peripheral neuropathy, entitlement to a rating in excess of 60 percent for right lower extremity peripheral neuropathy, entitlement to a compensable rating for bilateral hearing loss, entitlement to a rating in excess of 10 percent for proliferative diabetic bilateral retinopathy, and entitlement to a rating in excess of 10 percent for hypertension; there is no question of fact or law remaining before the Board in these matters.





CONCLUSION OF LAW

Regarding the matters of entitlement to a rating in excess of 60 percent for the left lower extremity peripheral neuropathy, entitlement to a rating in excess of 60 percent for right lower extremity peripheral neuropathy, entitlement to a compensable rating for bilateral hearing loss, entitlement to a rating in excess of 10 percent for proliferative diabetic bilateral retinopathy, and entitlement to a rating in excess of 10 percent for hypertension, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in these matters. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). However, given the Veteran's expression of intent to withdraw his appeals, further discussion of the impact of VA's duty to notify and assist is not necessary. 

II. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his authorized representative/ attorney and must be in writing (except for appeals withdrawn on the record at a hearing). 38 C.F.R. § 20.204(b).

On May 25, 2017, the Veteran requested in writing to withdraw his appeals, noting that he is satisfied with the outcome of his compensation claims and no longer wished to continue any appeal filed on his behalf. This request to withdraw was confirmed by a June 2017 phone call by the Veteran and an August 2017 memorandum from the Veteran's representative. Hence, there is no allegation of error of fact or law for appellate consideration on this claim. Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals are dismissed.


ORDER

The appeal seeking entitlement to a rating in excess of 60 percent for left lower extremity peripheral neuropathy since August 1, 2014, is dismissed.

The appeal seeking entitlement to a rating in excess of 60 percent for right lower extremity peripheral neuropathy since August 1, 2014, is dismissed.

The appeal seeking entitlement to a compensable rating for bilateral hearing loss since December 14, 2010, is dismissed. 

The appeal seeking entitlement to a rating in excess of 10 percent for proliferative diabetic bilateral retinopathy since December 10, 2010, is dismissed.

The appeal seeking entitlement to a rating in excess of 10 percent for hypertension is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


